 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD WITHOUT RESTRICTION PURSUANT TO
RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.

SUBJECT TO THE PROVISIONS OF SECTION 15 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON MARCH [__], 2025 (THE “EXPIRATION DATE”).

 No. [__]

 

CareView Communications, Inc.

 

WARRANT TO PURCHASE [         ] SHARES OF

COMMON STOCK, PAR VALUE $0.001 PER SHARE

 For VALUE RECEIVED, [                         ](“Warrantholder”), is entitled
to purchase, subject to the provisions of this Warrant, from CareView
Communications, Inc., a Nevada corporation (“Company”), from and after March
[___], 2015 (the “Issue Date”) and at any time not later than 5:00 P.M., Eastern
time, on the Expiration Date (as defined above), at an exercise price per share
equal to $[___] (the exercise price in effect being herein called the “Warrant
Price”), [________]shares (“Warrant Shares”) of the Company’s Common Stock, par
value $0.001 per share (“Common Stock”). The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as described herein.

 Section 1.      Registration. The Company shall maintain books for the transfer
and registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

 Section 2.     Transfers. As provided herein, this Warrant may be transferred
only pursuant to a registration statement filed under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such registration.
Subject to such restrictions, the Company shall transfer this Warrant from time
to time upon the books to be maintained by the Company for that purpose, upon
surrender hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.





1

 

 

Section 3.      Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time from
and after the Issue Date and prior to its expiration upon surrender of the
Warrant, together with delivery of a duly executed Warrant exercise form, in the
form attached hereto as Appendix A (the “Exercise Agreement”) and payment by
cash, certified check or wire transfer of funds (or, in certain circumstances,
by cashless exercise as provided below) of the aggregate Warrant Price for that
number of Warrant Shares then being purchased, to the Company during normal
business hours on any business day at the Company’s principal executive offices
or such other office or agency of the Company as it may designate by notice to
the Warrantholder (such date, the “Exercise Date”). The Warrant Shares so
purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered. Execution and delivery of the Exercise Agreement with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares. On or before the first (1st) business
day following the Exercise Date, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Agreement (or Net
Issue Election Notice, if applicable, pursuant to Section 18) to the
Warrantholder and the Company’s transfer agent (the “Transfer Agent”). On or
before the third (3rd) business day following the Exercise Date (the “Share
Delivery Date”), the Company shall (A) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Warrantholder, credit such aggregate
number of Warrant Shares to which the Warrantholder is entitled pursuant to such
exercise to the Warrantholder’s or its designee’s balance account with DTC
through its Deposit Withdrawal At Custodian system, or (B) if the Transfer Agent
is not participating in the DTC Fast Automated Securities Transfer Program,
issue and deliver by overnight courier to the address as specified in the
Exercise Agreement or Net Issue Election Notice, a certificate, registered in
the Company’s share register in the name of the Warrantholder or its designee,
for the number of shares of Common Stock to which the Warrantholder is entitled
pursuant to such exercise. The Company shall be responsible for all fees and
expenses of the Transfer Agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any. Any certificates so delivered shall
be in such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder, as specified in the Exercise Agreement or Net
Issue Election Notice, if applicable. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates (or of crediting the
Warrantholder’s balance account with DTC), deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised. As used herein, “business
day” means a day, other than a Saturday or Sunday, on which banks in New York
City are open for the general transaction of business.

 

 If (1) the Company shall fail for any reason or no reason to issue to the
Warrantholder within three (3) business days (such third business day, a
“Warrant Share Delivery Date”) after the Exercise Date, in compliance with the
terms of this Section 3, a certificate for the number of Warrant Shares to which
the Warrantholder is entitled and register such shares on the Company’s share
register or to credit the Warrantholder’s balance account at DTC for such number
of Warrant Shares to which the Warrantholder is entitled upon the exercise of
this Warrant, and (2) on or after the Warrant Share Delivery Date, the
Warrantholder, or any third party on behalf of the Warrantholder or for the
Warrantholder’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Warrantholder
of shares issuable upon exercise that the Warrantholder anticipated receiving
from the Company (a “Buy-In”), then the Company shall pay in cash to the
Warrantholder (for costs incurred either directly by such Warrantholder or on
behalf of a third party) the amount by which the total purchase price paid for
Common Stock as a result of the Buy-In (including brokerage commissions, if any)
exceeds the proceeds received by such Warrantholder as a result of the sale to
which such Buy-In relates. The Warrantholder shall provide the Company written
notice indicating the amounts payable to the Warrantholder in respect of the
Buy-In.

2

 

 

 Section 4.      Compliance with the Securities Act. The Company may cause the
legend set forth on the first page of this Warrant to be set forth on each
Warrant, and a similar legend on any security issued or issuable upon exercise
of this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.

 

Section 5.      Payment of Taxes. The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

 

Section 6.      Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.

 

Section 7.      Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this Section
7, out of the authorized and unissued shares of Common Stock, sufficient shares
to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
this Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

 

Section 8.      Adjustments. Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

 

3

 



                                        (a)     If the Company shall, at any
time or from time to time while this Warrant is outstanding, pay a dividend or
make a distribution on its Common Stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares of Common Stock into a smaller number of shares or issue
by reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (i) the Warrant Price in effect immediately prior to the date on which such
change shall become effective shall be adjusted by multiplying such Warrant
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such change and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such change and (ii) the number of Warrant Shares
purchasable upon exercise of this Warrant shall be adjusted by multiplying the
number of Warrant Shares purchasable upon exercise of this Warrant immediately
prior to the date on which such change shall become effective by a fraction, the
numerator of which is shall be the Warrant Price in effect immediately prior to
the date on which such change shall become effective and the denominator of
which shall be the Warrant Price in effect immediately after giving effect to
such change, calculated in accordance with clause (i) above. Such adjustments
shall be made successively whenever any event listed above shall occur.

 

                                        (b)     If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation shall be effected, then, as a condition
of such reorganization, reclassification, consolidation, merger, sale, transfer
or other disposition, lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of this Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, had such reorganization, reclassification, consolidation, merger,
sale, transfer or other disposition not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
each Warrantholder to the end that the provisions hereof (including, without
limitation, provision for adjustment of the Warrant Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Company shall not effect any such consolidation, merger, sale, transfer or
other disposition unless prior to or simultaneously with the consummation
thereof the successor corporation (if other than the Company) resulting from
such consolidation or merger, or the corporation purchasing or otherwise
acquiring such assets or other appropriate corporation or entity shall assume
the obligation to deliver to the Warrantholder, at the last address of the
Warrantholder appearing on the books of the Company, such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the
Warrantholder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this paragraph (b) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

                                        (c)     In case the Company shall fix a
payment date for the making of a distribution to all holders of Common Stock
(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing corporation) of evidences of
indebtedness or assets (other than cash dividends or cash distributions payable
out of consolidated earnings or earned surplus or dividends or distributions
referred to in Section 8(a)), or subscription rights or warrants, the Warrant
Price to be in effect after such payment date shall be determined by multiplying
the Warrant Price in effect immediately prior to such payment date by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding multiplied by the Market Price (as defined below) per share of
Common Stock immediately prior to such payment date, less the fair market value
(as determined by the Company’s Board of Directors in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price per share of Common
Stock immediately prior to such payment date. “Market Price” as of a particular
date (the “Valuation Date”) shall mean the following: (a) if the Common Stock is
then listed on The NASDAQ Stock Market or any other national stock exchange, the
closing sale price of one share of Common Stock on such exchange on the last
trading day prior to the Valuation Date; (b) if the Common Stock is then quoted
on a tiered marketplace of the OTC Markets Group Inc. (the “Bulletin Board”) or
a similar quotation system or association, the closing sale price of one share
of Common Stock on the Bulletin Board or such other quotation system or
association on the last trading day prior to the Valuation Date or, if no such
closing sale price is available, the average of the high bid and the low asked
price quoted thereon on the last trading day prior to the Valuation Date; or (c)
if the Common Stock is not then listed on a national stock exchange or quoted on
the Bulletin Board or such other quotation system or association, the fair
market value of one share of Common Stock as of the Valuation Date, as
determined in good faith by the Board of Directors of the Company and the
Warrantholder. If the Common Stock is not then listed on a national securities
exchange, the Bulletin Board or such other quotation system or association, the
Board of Directors of the Company shall respond promptly, in writing, to an
inquiry by the Warrantholder prior to the exercise hereunder as to the fair
market value of a share of Common Stock as determined by the Board of Directors
of the Company. In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the fair market value in respect of
subpart (c) of this paragraph, the Company and the Warrantholder shall jointly
select an appraiser, who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne equally by the Company and the Warrantholder. Such adjustment shall be
made successively whenever such a payment date is fixed. 

4

 

 

                                        (d)     An adjustment to the Warrant
Price shall become effective immediately after the payment date in the case of
each dividend or distribution and immediately after the effective date of each
other event which requires an adjustment. 

 

                                        (e)     In the event that, as a result
of an adjustment made pursuant to this Section 8, the Warrantholder shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, the number of such other shares so receivable upon exercise of
this Warrant shall be subject thereafter to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Warrant Shares contained in this Warrant. 

 

                                        (f)     To the extent permitted by
applicable law and the listing requirements of any stock market or exchange on
which the Common Stock is then listed, the Company from time to time may
decrease the Warrant Price by any amount for any period of time if (i) the
period is at least twenty (20) days, (ii) the decrease is irrevocable during the
period, and (iii) the Board shall have made a determination that such decrease
would be in the best interests of the Company, which determination shall be
conclusive. Whenever the Warrant Price is decreased pursuant to the preceding
sentence, the Company shall provide written notice thereof to the Warrantholder
at least five (5) days prior to the date the decreased Warrant Price takes
effect, and such notice shall state the decreased Warrant Price and the period
during which it will be in effect. 



5

 

 

 Section 9.      Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.

 Section 10.    Registration Rights. The Warrant Shares deliverable upon
exercise of this Warrant shall be deemed “Registrable Securities” under, and the
Warrantholder shall have the registration rights with respect to such shares
under and as set forth in, the Registration Rights Agreement dated as of April
21, 2011 between and among the Company, the initial Warrantholder and the other
parties thereto from time to time (the “Registration Rights Agreement”), on a
pari passu basis with the rights of the holders of the Registrable Securities
who are parties thereto.

 Section 11.    Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

 Section 12.    Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.

 Section 13.    Identity of Transfer Agent. The Transfer Agent for the Common
Stock is Holladay Stock Transfer, Inc. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent.

 Section 14.    Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

6

 



  If to the Company:           CareView Communications, Inc.     405 State
Highway 121     Suite B-240     Lewisville, TX 75067     Attention: Chief
Executive Officer     Fax: (972) 403-7659           With a copy to:          
Law Offices of Carl A. Generes     4358 Shady Bend Drive     Dallas, Texas
75244-7447     Attn: Carl A. Generes     Fax: (972) 715-5700  

 

 Section 15.   Extension of Expiration Date. If the Company fails to cause any
Registration Statement covering Registrable Securities (each as defined in the
Registration Rights Agreement) to be declared effective prior to the applicable
dates set forth therein, or if any of the events specified in Section 3(b) of
the Registration Rights Agreement occurs, and the Blackout Period (as defined in
the Registration Rights Agreement) (whether alone, or in combination with any
other Blackout Period) continues for more than 60 days in any 12 month period,
or for more than a total of 90 days, then the Expiration Date of this Warrant
shall be extended one day for each day beyond the 60-day or 90-day limits, as
the case may be, that the Blackout Period continues.

 

 Section 16.   Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and permitted assigns hereunder.

 Section 17.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of Delaware and the United States District Court for the
District of Delaware for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Warrant and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

7

 

 

 Section 18.   Cashless Exercise. Notwithstanding any other provision contained
herein to the contrary, the Warrantholder may elect to receive, without the
payment by the Warrantholder of the aggregate Warrant Price in respect of the
shares of Common Stock to be acquired, shares of Common Stock of equal value to
the value of this Warrant, or any specified portion hereof, by the surrender of
this Warrant (or such portion of this Warrant being so exercised) together with
a Net Issue Election Notice, in the form annexed hereto as Appendix B (the “Net
Issue Election Notice”), duly executed, to the Company. Thereupon, the Company
shall issue to the Warrantholder such number of fully paid, validly issued and
nonassessable shares of Common Stock as is computed using the following formula:

X = Y (A - B)        A

 

 where

 

X = the number of shares of Common Stock to which the Warrantholder is entitled
upon such cashless exercise;

 

Y = the total number of shares of Common Stock covered by this Warrant for which
the Warrantholder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Warrantholder and shares as
to which the purchase rights are to be canceled as payment therefor); 

A = the “Market Price” of one share of Common Stock as at the date the net issue
election is made; and

B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.

 Section 19.   No Rights as Shareholder. Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a shareholder of the
Company by virtue of its ownership of this Warrant.

8

 

  

 Section 20.   Amendment; Waiver; Termination. Any term of this Warrant may be
amended or waived (including the adjustment provisions included in Section 8 of
this Warrant) only upon the written consent of the Company and the Warrantholder
or its successors and assigns.

 

 Section 21.   Section Headings. The section headings in this Warrant are for
the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

[Signature Page Follows.] 

9

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the ____ day of March, 2015.

  CAREVIEW COMMUNICATIONS, INC.       By:   Name: Steven G. Johnson   Title:
President



10

 



APPENDIX A
CAREVIEW COMMUNICATIONS, INC.
WARRANT EXERCISE FORM

To CareView Communications, Inc.:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

            Name                   Address                               Federal
Tax ID or Social Security No.  

 

                 and delivered by (certified mail to the above address, or      
(electronically (provide DWAC Instructions:___________________), or       (other
(specify): __________________________________________).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:
                                                                          ,    
            Signature:          



Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.    
  Name (please print)



                      Address               Federal Identification or     Social
Security No.           Assignee:                



11

 



APPENDIX B

 

CAREVIEW COMMUNICATIONS, INC.

NET ISSUE ELECTION NOTICE



To: CareView Communications, Inc.

Date:[_________________________]

The undersigned hereby elects under Section 18 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

        Signature           Name for Registration           Mailing Address    
 

 

--------------------------------------------------------------------------------

